           Case 5:20-cv-03639-JMG Document 21 Filed 02/08/21 Page 1 of 7




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

DEBRA HO-SUE, et al.,                                          :
                 Plaintiffs,                                   :
                                                               :
                           v.                                  :        Civil No. 5:20-cv-03639-JMG
                                                               :
TRIPLE NET INVESTMENTS, XXII L.P.,                             :
                  Defendant.                                   :
__________________________________________


                                       MEMORANDUM OPINION

GALLAGHER, J.                                                                                 February 8, 2021

         On March 5, 2019, Plaintiff Debra Ho-Sue slipped and fell on ice in the parking lot at

work. Her employer, iQor Holdings US LLC (“iQor”), rented the premises from Defendant

Triple Net Investments, XXII L.P. (“Triple Net”). Ho-Sue and her husband initiated this

negligence action against Triple Net to recover damages sustained from her fall. Presently before

the Court is Triple Net’s motion for summary judgment. 1 For the reasons that follow, Triple

Net’s motion will be granted.

    I.       STANDARD OF REVIEW

         Summary judgment is only appropriate where there is “no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a). A

factual dispute is considered “genuine” when the “evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Physicians Healthsource, Inc. v. Cephalon, Inc., 954

F.3d 615, 618 (3d Cir. 2020) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248



1
 Triple Net originally filed its motion for summary judgment on August 26, 2020, well before the end of the
discovery deadline. ECF No. 7. At the parties’ request, the Court held the motion in abeyance to allow them to
engage in discovery related to the motion. Upon completion of that discovery, the parties filed supplemental briefs
on November 30, 2020. ECF Nos. 14, 16. As such, the motion for summary judgment is now ready for review.
            Case 5:20-cv-03639-JMG Document 21 Filed 02/08/21 Page 2 of 7




(1986)). A fact is considered “material” when it “might affect the outcome of the suit under the

governing law.” Id. (quoting Anderson, 477 U.S. at 248). All facts are viewed, and inferences

drawn, in the light most favorable to the nonmoving party. Id.

          At the summary judgment stage, the moving party has the initial burden of demonstrating

an absence of a genuine dispute of a material fact. Goldenstein v. Repossessors, Inc., 815 F.3d

142, 146 (3d Cir. 2016). If the nonmoving party fails to sufficiently “establish the existence of an

essential element of its case on which it bears the burden of proof at trial,” then “there is not a

genuine dispute with respect to a material fact and thus the moving party is entitled to judgment

as a matter of law.” Id. (quoting Blunt v. Lower Merion Sch. Dist., 767 F.3d 247, 265 (3d Cir.

2014)).

    II.      DISCUSSION

          To establish negligence under Pennsylvania law, 2 plaintiffs must prove that (1) the

defendant owed them a duty of care, (2) that duty was breached, (3) the breach resulted in their

injuries, and (4) they suffered an actual loss or damages. Collins v. Phila. Suburban Development

Corp., 179 A.3d 69, 73 (Pa. Super. 2018) (citing to Merlini ex rel. Merlini v. Gallitzin Water

Authority, 980 A.2d 502, 506 (Pa. 2009)). A landlord out of possession generally owes no duty

to third parties who are injured on the leased premises. Jones v. Levin, 940 A.2d 451, 454 (Pa.

Super. 2007). The reason is that the law views a lease as “the equivalent of a sale of the land for

the term of the lease.” Id. Therefore, “liability is premised primarily on possession and control,




2
  This Court has diversity jurisdiction over the action: the parties are citizens of different states and the amount in
controversy exceeds $75,000. See ECF No. 1, ¶¶ 12–18. “A federal court sitting in diversity must apply state
substantive law and federal procedural law.” Chamberlain v. Giampapa, 210 F.3d 154, 158 (3d Cir. 2000). The
parties here agree that Pennsylvania law applies to this dispute. ECF No. 7, at 7–9 (Triple Net citing to Pennsylvania
law); ECF No. 10, at 8–12 (Ho-Sue citing to Pennsylvania law).


                                                          2
            Case 5:20-cv-03639-JMG Document 21 Filed 02/08/21 Page 3 of 7




and not merely [on] ownership.” Id. (quoting Deeter v. Dull Corp., Inc., 617 A.2d 336, 339 (Pa.

Super. 1992)).

          Pennsylvania courts, however, have recognized that the general rule for out-of-possession

landlords is subject to several exceptions. Henze v. Texaco Inc., 508 A.2d 1200, 1202 (Pa. Super.

1986)).

                 A landlord out of possession may incur liability (1) if [the
                 landlord] has reserved control over a defective portion of the
                 demised premises; (2) if the demised premises are so dangerously
                 constructed that the premises are a nuisance per se; (3) if the lessor
                 has knowledge of a dangerous condition existing on the demised
                 premises at the time of transferring possession and fails to disclose
                 the condition to the lessee; (4) if the landlord leases the property
                 for a purpose involving the admission of the public and he neglects
                 to inspect for or repair dangerous conditions existing on the
                 property before possession is transferred to the lessee; (5) if the
                 lessor undertakes to repair the demised premises and negligently
                 makes the repairs; or (6) if the lessor fails to make repairs after
                 having been given notice of and a reasonable opportunity to
                 remedy a dangerous condition existing on the leased premises.

Id. (citations omitted).

          Triple Net argues that summary judgment is appropriate because it owes no legal duty to

Ho-Sue: it is a landlord out of possession. See ECF No. 10, at 8–9. Rather, Triple Net contends

that its tenant, iQor, is solely responsible for snow and ice removal in the parking lot. Id. For

support, it cites to a provision in the lease that imposes the responsibility on the tenant to “[k]eep

the exterior portions of the Property including, but not limited to, the parking lots, loading areas

and driveways free of snow and ice.” Id. at 6 (emphasis in original) (citing to section 7(g) of the

lease attached as Exhibit D to the motion). In addition, the deposition testimony of Triple Net’s

representatives confirms that it had no obligation to remove snow and ice from the parking lot.

ECF No. 14, at 1–2.




                                                   3
           Case 5:20-cv-03639-JMG Document 21 Filed 02/08/21 Page 4 of 7




         Ho-Sue does not dispute that the lease contains a provision imputing the responsibility of

snow and ice removal on the tenant, not the landlord. ECF No. 16, at 5. But she insists that the

provision is not case dispositive: there is a genuine issue as to whether one of the exceptions to

the general rule of nonliability for out-of-possession landlords is applicable. Id. In particular, Ho-

Sue argues that there is evidence that Triple Net reserved control over the defective portion of

the premises. Id.

         This evidence includes other sections of the lease and deposition testimony from two of

Triple Net’s representatives. Id. at 7. The relevant lease provisions gave Triple Net the authority

to (1) inspect the property, 3 (2) promulgate rules and regulations for the upkeep of the building, 4

(3) make reasonable repairs, 5 and (3) perform maintenance (including snow and ice removal) if

the tenant failed to perform its obligations.6 Id.; see also id. at 1–2 (summarizing these

provisions in statement of facts). The deposition testimony revealed that not only did Triple Net

have the authority to inspect the property, but that it would in fact inspect the property “multiple”

times during the year “in part to ensure that the tenant was performing maintenance properly.”




3
 Section 10 of the lease authorizes the landlord to enter the premises to “inspect the Premises during business hours
upon reasonable advance notice.” ECF No.7, Ex. D § 10. Section 15(c) also permits the landlord to “inspect the
Premises from time to time as it deems, in its sole opinion, necessary, and request that Tenant comply with the terms
of this provision.” Id. § 15(c).
4
  Section 7(c) of the lease states that the tenant will “[c]omply with the reasonable rules and regulations from time to
time made by Landlord for the safety, care, upkeep and cleanliness of the Building and appurtenances of which it is
a part.” See ECF No.7, Ex. D § 7(c).
5
  In Section 9(b) of the lease, the tenant agrees not to “[m]ake any structural alterations, improvements or additions
to the Building or Property without the written consent, not to be unreasonably withheld or delayed, of the
Landlord.” ECF No.7, Ex. D § 9(b). Similarly, section 10 permits the landlord to enter the premises “if Landlord
shall so elect, for making reasonable alterations, improvements, or repairs to the Building or for any reasonable
purpose in connection with the operation and maintenance of the Building.” Id. § 10.
6
 Section 15(d) of the lease provides that if the tenant fails to perform its obligations concerning repairs and
maintenance, including snow and ice removal, then the landlord may “after giving the appropriate written notice and
cure period, perform on Tenant’s behalf and recover the reasonable costs and expenses of said performance from
Tenant upon demand.” ECF No. 7, Ex. D § 15(d).


                                                           4
          Case 5:20-cv-03639-JMG Document 21 Filed 02/08/21 Page 5 of 7




Id. at 7. Based on this, Ho-Sue argues that there is a genuine dispute as to whether Triple Net

retained control over the property. Id.

       After reviewing the parties’ arguments, the Court concludes that summary judgment must

be entered in favor of Triple Net. Ho-Sue does not refute that Triple Net was a landlord out of

possession. Instead, she focuses on whether the reservation of control exception is applicable.

However, she fails to proffer evidence that could reasonably support finding that Triple Net

reserved control over the parking lot.

       To start, Ho-Sue’s argument that Triple Net reserved control based on certain lease

provisions is unavailing. These lease provisions—that permitted Triple Net to perform

maintenance (if the tenant failed to do it after written notice), promulgate rules for upkeep, make

reasonable repairs, and require permission before making structural changes—on their own do

not confer control of the parking lot to Triple Net.

       Suggesting that these provisions create a genuine factual dispute, Ho-Sue compares her

case to Jones v. Levin, 940 A.2d 451 (Pa. Super. 2007). Similar to this case, in Jones, the

plaintiff also fell on snow and ice in a parking lot and sued the landlord, not tenant, of the

premises. 940 A.2d at 452–53. There, the Pennsylvania Superior Court allowed the case to

proceed past summary judgment in part because the court found that a lease provision requiring

the landlord’s authorization before structurally altering the parking lot created a genuine dispute

as to whether the landlord retained control of the premises. Id. at 456. Importantly, unlike here,

the plaintiff’s injury was alleged to have been caused by “a depression or irregularity” in the

parking lot that “allowed ‘water run-off and snow and ice to build-up.” See Hymes v. Great

Lakes Warehouse, No. 11-248, 2014 WL 1022462, at *4 (E.D. Pa. March 17, 2014) (discussing

the Jones case). As such, “structural changes would have been required to remedy the situation




                                                  5
          Case 5:20-cv-03639-JMG Document 21 Filed 02/08/21 Page 6 of 7




and the tenant would not have been able to complete those repairs without the landlord’s

permission.” Id. There is no evidence, here, that structural changes or the landlord’s permission

were needed to remove the snow and ice in the parking lot prior to Ho-Sue’s fall. See id.

Accordingly, the lease provisions cited by Ho-Sue do not suggest that Triple Net reserved

control over the parking lot.

       Neither does the fact that Triple Net had the authority to, and sometimes did, inspect the

premises create a genuine dispute as to whether it reserved control of the parking lot. The

testimony that Ho-Sue primarily relies on in making this argument was from the property

manager for the premises at the time of the fall, Joanie Elekes. ECF No. 16, at 2. At her

deposition, she testified that she would visit the premises “one to four times per year.” Id. at 3

(citing to Elekes deposition transcript). One of the visits would be a formal inspection of the

entire property, including the interior and exterior portions. Id. The other visits were more

informal, where she would simply drive past the location to ensure that the tenant was

“maintaining the property per the lease because they are responsible for all the repairs and

maintenance solely.” Id. (quoting Elekes deposition testimony).

       While the frequency of a landlord’s inspections has been found to be relevant in finding

that a landlord reserved control over the premises, Ho-Sue’s case is readily distinguishable. For

example, Ho-Sue relies on a case where the plaintiff had slipped and fallen on “an accumulation

of petroleum products present on the sidewalk of an Exxon station operated by one William

Davis.” Juarbe v. City of Phila., 431 A.2d 1073, 1075 (Pa. Super. 1981). The plaintiff had sued

the landlord of the property, Exxon, and the lower court granted summary judgment in its favor.

Id. On appeal, the Superior Court reversed the lower court’s decision in part because it

determined that there was evidence that Exxon maintained control over the premises. Id. at




                                                  6
            Case 5:20-cv-03639-JMG Document 21 Filed 02/08/21 Page 7 of 7




1080–81. The court pointed to Exxon’s “frequent inspections” and its practice of “issuing orders

to correct violations of lease terms, including those requiring that the property be kept in a neat

and sanitary condition.” Id. Notably, the evidence showed that “the slippery condition of the

walk existed during a significant time period before [the plaintiff’s] fall, and Exxon inspections

occurred during that time.” Id. at 1081 (emphasis added); see also id. at 1080 (“The record

also contains copies of reports prepared by Exxon representatives evidencing such inspections on

several occasions within ten to fourteen days prior to the Plaintiff’s alleged fall.”).

          Even when viewing the Elekes deposition testimony in the light most favorable to Ho-

Sue, Triple Net’s one to four inspections per year cannot be characterized as “frequent,” but

more importantly, there is no evidence that the inspections occurred around the time of Ho-Sue’s

fall or when the snowy and icy conditions existed. Accordingly, there is no genuine dispute as to

whether Triple Net retained control over the parking lot, and summary judgment is appropriate.

   III.      CONCLUSION

          For the foregoing reasons, Triple Net’s motion for summary judgment is granted. An

appropriate order follows.



                                                         BY THE COURT:


                                                         /s/ John M. Gallagher
                                                         JOHN M. GALLAGHER
                                                         United States District Court Judge




                                                  7
